        CASE 0:21-cv-00071-SRN-TNL Doc. 12 Filed 03/19/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Jeffrey Weisen,                                   Case No. 21-CV-0071 (SRN/TNL)

                       Plaintiff,
                                                                ORDER
           v.

 Genuine Parts Company, doing business
 as NAPA Auto Parts,

                       Defendant.



       The Court having been advised that the above case has been settled,

       IT IS ORDERED that this action is hereby dismissed, without prejudice, the Court

reserving jurisdiction for sixty (60) days to permit any party to move to reopen the action,

for good cause shown, or to submit and file a stipulated form of final judgment.


       Dated: March 19, 2021
                                                 s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
